On agreed statement of facts, judgment unanimously directed for the plaintiff in the sum of $1,133.33, without costs. When this agreement was made the plaintiff was still a lawyer and, therefore, the agreement which he made with the defendants did not violate section 274, subdivision 2, of the Penal Law in so far as it concerned compensation for services theretofore rendered by the plaintiff in this action. Even if plaintiff were a layman at the time the agreement was entered into, it would still be enforcible against the defendants. (Irwin v. Curie, 171 N. Y. 409, 414; Matter of Kelsey, 186 App. Div. 95, 97.) We place the decision, however, on the first ground. The situation in Dudar v. Milef Realty Corp. (227 App. Div. 279) differs radically from that involved herein. In any event, in so far as that decision is contrary to the holding herein, we do not follow it. Present ■—■ Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ.